DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 14, and 18-21 are rejected under 35 U.S.C. § 102(a)(1) and, separately, under § 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over US 2016/0017381 (“Beckham”) as evidenced by US 2018/0371502 (“Beckham ’502”).
Considering Claims 1, 5, 20, and 21: Beckham teaches an example process of “utilizing engineered microorganisms to metabolize lignin-derived raw materials to produce muconic acid.”  (Beckham, ¶ 0107).  In the example process, Beckham teaches the step of preparing an alkaline pretreated liquor (“APL”) containing lignin-derived aromatics.  (Id.).  The preparing of the APL taught by Beckham reads on the “providing” step of claim 1.  The lignin-derived aromatics in the APL of Beckham read on the “depolymerized lignin aromatic compound” of claims 1, 20, and 21.  Beckham teaches that the APL is inoculated with a genetically engineered strain of Pseudomonas putida identified by Beckham as KT2440-CJ103.  (Id. ¶¶ 0108, 0086).  The step of combining the APL and the P. putida strain of Beckham reads on the “introducing” step of claim 1.   The P. putida strain of Beckham reads on the “genetically modified microorganism” of claims 1, 20, and 21.  Beckham teaches that the APL inoculated with the P. putida strain produces muconic acid.  (Id. ¶ 0108).  The muconic acid of Beckham reads on the bioproduct of claims 1, 20, and 21.  
With respect to the plural form “bioproducts” in the preamble of claim 21, the examiner notes that Beckham indicates that muconic acid is obtained metabolically through a catechol intermediate.  (Id. Figure 2).  Accordingly, one of ordinary skill would reasonably expect that the fermentation medium of Beckham in which muconic acid is being produced would necessarily contain catechol as well.  The fermentation medium of Beckham containing muconic acid and catechol reads on the “mixture of bioproducts” of claim 21.
Beckham teaches that depolymerized lignin contains “a chemically heterogeneous pool of depolymerization intermediates, which may include for example, p-coumaric acid, ferulic acid, benzoic acid, phenol, coniferyl alcohol, caffeic acid, vanillin and/or 4-hydroxybenzoic acid.  (Id. ¶ 0063).  Beckham further teaches that suitable lignin depolymerization operations “may include a broad range of catalytic, thermal, and biological routes.”  (Id. ¶ 0063; Figure 1a).  Thus, one of ordinary skill in the art would 130 in the process of Beckham.  (Id.).
Beckham does not appear to expressly teach that the APL contains one of the three alternative sets of lignin depolymerization compounds recited by claims 1, 20, and 21.  The examiner notes that claims 1, 20, and 21 encompass any amount of the recited structures, even trace amounts.  However evidentiary reference Beckham ’502, provides evidence that vanillyl alcohol is a “commonly identified monomers in pulping liquors reported in the previous literature.”  (Beckham ’502, ¶ 0058, Table 1).  Beckham ’502 describes at ¶¶ 0049, 0052, and Table, 1 an APL prepared under conditions substantially similar to the conditions used to prepare the APL of Beckham.  The vanillyl alcohol of evidentiary reference Beckham ’502 corresponds to the fourth compound recited by claims 1, 20, and 21 where R is H and R’ is OCH3 and the corresponding structure of claim 5.  It is unclear from Beckham as evidenced by Beckham ’502 whether or not vanillyl alcohol is inherently present in the APL of Beckham.  In support of a finding of inherency is the fact that Beckham ’502 presents vanillyl alcohol in a Table together with other compounds that were verified to be in the APL.  In further support of a finding of inherency, the examiner again emphasizes that the presence of mere trace amounts of vanillyl alcohol in the APL of Beckham is sufficient to read on the aromatic compounds limitation of claims 1, 20, and 21.  One of ordinary skill would reasonable interpret Table 1 of Beckham ’502 as suggesting that the compounds listed as “reported in previous literature” would be expected to be present in the APL together with those compound specifically identified by their RT values in the chromatography analysis.  For the purpose of the anticipation rejection, it is the examiner’s position that Beckham ’502 provides sufficient evidence to establish that vanillyl alcohol is inherently present in the APL of Beckham.
Alternatively, for the purpose of the obviousness rejection of the claims, the examiner maintains that one of ordinary skill in the art would have a reasonable expectation of success in using a depolymerized lignin containing vanillyl alcohol in the process of Beckham.  As discussed above, Beckham teaches that suitable lignin depolymerization operations “may include a broad range of catalytic, thermal, and p-coumaric acid, ferulic acid, and vanillin).  Beckham is analogous art because it is directed to the same field of endeavor as the claimed invention, namely depolymerized lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a depolymerized lignin containing vanillyl alcohol in the process of Beckham, and the motivation to have done so would have been, as Beckham suggests, that it is suitable to use a range of catalytic, thermal, and biological routes to prepare the lignin.  (Id. ¶ 0063; Figure 1a).  Evidentiary reference Beckham ’502 provides evidence that vanillyl alcohol is a known and commonly identified monomer in pulping liquors that one of ordinary skill in the art would reasonably identify as being derived from the depolymerization of lignin.  (Beckham ’502, ¶ 0058; Table 1).
Considering Claim 4: Evidentiary reference Beckham ’502 shows that coniferyl aldehyde and vanillin are commonly identified monomers from pulping liquors.  (Beckham ’502, ¶ 0058; Table 1).  One of ordinary skill in the art would reasonably expect both to be obtained from a lignin depolymerization.  Coniferyl aldehyde and vanillin read on the second and third compounds of claim 4, respectively.  Evidentiary reference US 2016/0312257 (“Noguera”) identifies cinnamaldehyde together with a variety of other aromatic compounds that one of ordinary skill would understand as coming from lignin degradation/depolymerization and that Noguera identifies as “lignin extract.”  (Noguera, ¶ 0032, 0008, 0038).  It is the examiner’s position that either: (1) Noguera provides evidence that cinnamaldehyde would necessarily be present in the APL of Beckham; or, alternatively, (2) one of ordinary skill in the art would have a reasonable expectation of success in using a depolymerized lignin containing cinnamaldehyde in the process of Beckham because cinnamaldehyde is generally present together with other lignin depolymerization products, as shown be evidentiary any amount of the recited structures, even trace amounts.
Considering Claim 7: Evidentiary reference Chang-Zhou Chen et al., Structural Characterization of Lignin Extracted with Alkaline Hydrogen Peroxide from Furfural Residue, 49 Cellulose Chem. Technol. 153 (2015) (“Chen”) shows that 2-methoxy-1,4-benzenediol is present together with products extracted from lignin.  (Chen, Table 2, entry 10 on page 162, Abstract).  The compound 2-methoxy-1,4-benzenediol reads on the compound of claim 7 where R is H and R’ is OCH3.  Chen identifies 2-methoxy-1,4-benzenediol together with a large number of other compounds that one of ordinary skill in the art would understand as coming from lignin degradation/depolymerization.  It is the examiner’s position that either: (1) Chen provides evidence that 2-methoxy-1,4-benzenediol would necessarily be present in the APL of Beckham; or, alternatively, (2) one of ordinary skill in the art would have a reasonable expectation of success in using a depolymerized lignin containing 2-methoxy-1,4-benzenediol in the process of Beckham because 2-methoxy-1,4-benzenediol is generally present together with other lignin depolymerization products, as shown be evidentiary reference Chen.  The examiner notes that claims 1, 20, and 21 encompass any amount of the recited structure, even trace amounts.
Considering Claim 14: The P. putida strain used in the example of Beckham is a bacterial strain.  (Beckham, ¶¶ 0082, 0108).
Considering Claims 18 and 19: Beckham teaches the step of contacting corn stover with sodium hydroxide to produce the APL.  (Beckham, ¶ 0107).  The corn stover of Beckham reads on the lignocellulosic biomass of claim 18.  The sodium hydroxide of Beckham reads on the depolymerization agent of claims 18 and 19.

Claim Rejections – 35 U.S.C. § 103
Claims 9-13 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0017381 (“Beckham”) as evidenced by US 2018/0371502 (“Beckham ’502”), as applied above to claim 1 and 14.
Considering Claim 9: The teachings of Beckham are discussed above with respect to the rejection of claims 1 and 14.
	The P. putida strain of Beckham used in the example of Beckham is not a fungal microorganism.  However, Beckham teaches generally that it is suitable to use either genetically modified prokaryotes such as bacterial (e.g., the P. putida bacteria strain of the example of Beckham at ¶ 0108) or genetically modified eukaryotes such as yeasts or fungi to convert lignin depolymerization products into useful molecules.  (Beckham, ¶ 0069).  Beckham is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerization and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a genetically modified fungal microorganism rather than the P. putida taught in the example of Beckham, and the motivation to have done so would have been that Beckham expressly teaches that it is suitable to use genetically modified fungi to convert lignin depolymerization products into “useful molecules.”  (Id.).
Considering Claims 10-13, 16, and 17: The teachings of Beckham are discussed above with respect to the rejection of claims 1 and 14 and the obviousness rejection of claim 9.
	Beckham does not teach any of the particular genetically modified microorganisms recited by claims 10-13, 16, or 17.  However, Beckham teaches that while Beckham utilizes the Pseudomonas genus as the microorganism host for the genetic alterations, “given the complete genome sequencing of a wide variety of microorganisms and the high level of skill in the area of genomic, those skilled in the art will readily be able to apply the teachings and guidance provided [by Beckham] to essentially all other microorganisms.” (Beckham, ¶ 0056).  Beckham goes on to identify numerous suitable bacterial and fungal organisms.  (Id., ¶¶ 0056, 0069-0070).  Accordingly, Beckham provides evidence that: (1) the level or ordinary skill in the relevant art is high; (2) that teachings of Beckham are applicable to “essentially all other 
Considering Claim 15: The teachings of Beckham are discussed above with respect to the rejection of claims 1 and 14.
	The P. putida strain of Beckham used in the example of Beckham is not of the genus Delftia or Rhodococcus.  However, Beckham teaches generally that it is suitable to use a genetically modified form of Rhodococcus jostii.  (Beckham, ¶ 0056).  Beckham is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerization and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a genetically modified form of Rhodococcus jostii rather than the P. putida taught in the example of Beckham, and the motivation to have done so would have been that Beckham expressly teaches that it is suitable to use a genetically modified form of Rhodococcus jostii.  (Id.).
Response to Arguments
Applicant’s arguments in the remarks dated February 16, 2021, have been fully considered, and the examiner responds as follows.
Applicant argues that the anticipation and obviousness rejections set forth in the Office Action dated September 15, 2020, should be withdrawn because Beckham does not teach all of the limitations of the amended claims.  Applicant’s arguments have been fully considered but are not found to be persuasive for the reasons given above in the prior art rejection of the claims over Beckham as evidenced by Beckham ’502, Noguera (with respect to claim 4), and Chen (with respect to claim 7).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767